 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:19-mj-23139-AHG-DMS
12                                     Plaintiff,       ORDER:
13   v.
                                                        (1) DENYING MOTION TO DISMISS
14   AGUSTINA ZEFERINO-DE JESUS,                        THE COMPLAINT;
15                                  Defendant.
                                                        (2) DENYING MOTION TO
16                                                      COMPEL DISCOVERY;
17
                                                        (3) DEFERRING RULING ON
18                                                      MOTION TO SUPPRESS
                                                        STATEMENTS UNTIL TRIAL; and
19
20                                                      (4) GRANTING MOTION FOR
                                                        LEAVE TO FILE FURTHER
21
                                                        MOTIONS
22
                                                        [ECF No. 23]
23
24
           Before the Court are Defendant’s consolidated motions to: 1) dismiss the complaint;
25
     2) preserve evidence and compel discovery; 3) suppress statements; and 4) grant leave to
26
     file further motions. ECF No. 23. The Court took the matters raised in the Motion under
27
     submission after oral argument on October 8, 2019. ECF No. 25. Having considered the
28

                                                    1
                                                                          3:19-mj-23139-AHG-DMS
 1   parties’ papers and their argument, the Court enters the following Order:
 2      I.      BACKGROUND
 3           Defendant is charged in the Complaint with violating 8 U.S.C. § 1325(a)(1), which
 4   provides, in relevant part, that “[a]ny alien who (1) enters or attempts to enter the United
 5   States at any time or place other than as designated by immigration officers . . . shall [be
 6   guilty of a misdemeanor].” See ECF No. 1. The Government alleges that on July 31, 2019,
 7   a United States Customs and Border Patrol (“Border Patrol”) agent encountered Defendant
 8   attempting to conceal herself in an area one mile north of the United States/Mexico border
 9   and approximately 22 miles east of the Tecate, California Port of Entry. Id. at 2. The
10   Government alleges that during the agent’s immigration inspection, Defendant stated that
11   she is a citizen of Mexico, without any immigration documents allowing her to enter or
12   remain in the United States legally. The agent placed Defendant under arrest, and took her
13   to the Border Patrol station for processing. Id.
14           Defendant’s case has proceeded under the “Streamline” process, which the
15   Department of Justice uses to manage prosecution of misdemeanor charges brought under
16   8 U.S.C. § 1325. See United States v. Chavez-Diaz, No. 18MJ20098 AJB, 2018 WL
17   9543024, at *1–2 (S.D. Cal. Oct. 30, 2018) (describing the Department of Justice’s
18   “Operation Streamline” process, as implemented by the Government in this Court). On
19   August 1, 2019, Defendant was brought to Court for her initial appearance. ECF No. 5.
20   Defendant met with an attorney on the ground floor of the Federal Building that morning
21   before her appearance. Defendant was shackled at her legs during that meeting and during
22   her initial appearance in Court. ECF No. 23-1 at 2. At her initial appearance, the Court
23   arraigned Defendant, appointed Federal Defenders to represent her, and set conditions of
24   pretrial release over the Government’s oral motion to detain her. ECF No. 5. Defendant
25   appealed the pretrial release conditions, and Judge Dana M. Sabraw modified them on
26   August 14, 2019, to permit Defendant to travel to or reside in the State of Washington.
27   ECF No. 16. Defendant was released on bond on August 14, 2019. ECF No. 17.
28           On September 17, 2019, Defendant filed the present consolidated motion seeking

                                                   2
                                                                            3:19-mj-23139-AHG-DMS
 1   various forms of relief, including dismissal of the Complaint. ECF No. 23. Defendant’s
 2   motion to dismiss is based largely on the argument that the Court should have managed her
 3   case through the Central Violations Bureau (“CVB”). As described in Defendant’s Motion,
 4   the CVB process is used to prosecute violations of certain federal laws, and violations of
 5   certain state laws that occur on federal property. See ECF No. 23-1 at 3-4. Defendants who
 6   are prosecuted through the CVB are rarely detained for more than a few hours. They receive
 7   a notice to appear instead. At their initial appearance, they have the opportunity to meet
 8   with an attorney who can help them negotiate a disposition. CVB defendants are also
 9   typically able to avoid any appearance through payment of a fine.
10            In addition to seeking dismissal of the Complaint, Defendant moves the Court (1) to
11   order the United States the preserve and produce certain requested evidence based on the
12   contention that the evidence is material to preparing the defense under Fed. R. Crim. P.
13   16(1)(E)(i), and (2) to suppress Defendant’s statements. The Court will address the Motion
14   to Dismiss before turning to the other motions.
15      II.      DISCUSSION
16               A. MOTION TO DISMISS
17      Defendant moves to dismiss the Complaint on six grounds: (1) prosecution of
18   Defendant using the Streamline process rather than through CVB violates equal protection;
19   (2) prosecution of Defendant using the Streamline process rather than through CVB
20   violates principles of selective prosecution and selective enforcement; (3) prosecution of
21   Defendant using the Streamline process rather than through CVB violates procedural and
22   substantive due process; (4) Congress violated the non-delegation doctrine when it enacted
23   8 U.S.C. § 1325(a)(1); (5) Congress violated the Due Process Clause’s prohibition on
24   vague laws when it enacted 8 U.S.C. § 1325(a)(1); and (6) the Complaint fails to allege all
25   the elements of the charged offense.
26      The Court addresses each of Defendant’s arguments below.
27                       1.    Equal Protection
28            First, Defendant argues that the Government violates the Equal Protection Clause of

                                                   3
                                                                             3:19-mj-23139-AHG-DMS
 1   the United States Constitution by processing defendants charged with a misdemeanor
 2   violation of 8 U.S.C. § 1325 under the Streamline process, rather than through the CVB
 3   process. Because they are punishable by no more than six months, § 1325 offenses are
 4   classified as Class B misdemeanors, which are considered “petty offenses” under federal
 5   law. See 18 U.S.C. §§ 19, 3559(a)(7). Other petty offenses, as well as some felonies, are
 6   prosecuted through CVB. See, e.g., ECF No. 23, Ex. G (reflecting the CVB docket sheet
 7   for October 10, 2018). Thus, Defendant argues that the Government is treating similarly
 8   situated defendants differently on the basis of alienage, in violation of the Equal Protection
 9   Clause, by precluding § 1325 defendants from receiving the “substantial benefits” of the
10   CVB process.
11         The Equal Protection Clause is part of the Fourteenth Amendment, and states in
12   relevant part that the government shall not “deny to any person within its jurisdiction the
13   equal protection of the laws.” U.S. Const. amend. XIV. A threshold issue on which the
14   parties disagree is the standard of review that applies.
15         Citing Graham v. Richardson, 403 U.S. 365 (1971), Defendant contends that the
16   Court must apply strict scrutiny to the Government’s decision to process § 1325 defendants
17   outside the CVB process. In Graham, the Supreme Court held that the term “person” in the
18   Equal Protection Clause “encompasses lawfully admitted resident aliens as well as citizens
19   of the United States.” Id. at 371. The Court further held that “classifications based on
20   alienage, like those based on nationality or race, are inherently suspect and subject to close
21   judicial scrutiny.” Id. at 372. Applying strict scrutiny, the Supreme Court determined that
22   state statutes that imposed a length of residency requirement on lawfully admitted resident
23   aliens, but not United States citizens, violated the Equal Protection Clause.
24         The Government counters that strict scrutiny is not the proper test for two reasons:
25   (1) the method of prosecution of § 1325 defendants is based on the nature of the charge,
26   not the defendants’ alienage; and (2) even if § 1325 distinguishes among persons based on
27   alienage, the rational basis standard of review applies because § 1325 relates to the
28   admission of non-citizens.

                                                   4
                                                                              3:19-mj-23139-AHG-DMS
 1           The Court agrees with the Government. As other courts in this district have
 2   concluded, § 1325 does not create a classification based on alienage that would invoke
 3   strict scrutiny. See, e.g., United States v. Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1154 (S.D.
 4   Cal. 2019); United States v. Silva-Sosa, No. 18MJ23270-KSC, 2019 WL 1470868, at *2
 5   (S.D. Cal. Apr. 3, 2019); United States v. Mazariegos-Ramirez, No. 18MJ22276-WQH,
 6   2019 WL 338923, at *2 (S.D. Cal. Jan. 28, 2019); Chavez-Diaz, 2018 WL 9543024, at *3.1
 7   The Government’s decision to bring § 1325 charges using the Streamline process creates a
 8   distinction among defendants based on their alleged criminal activity (attempting to enter
 9   or entering the United States unlawfully), not based on alienage. That is, rather than
10   creating a separate court for processing alien defendants with respect to any criminal
11   charges brought against them, the Streamline process is only used with respect to charges
12   brought based on alleged unlawful entry in violation of § 1325(a). See Ramirez-Ortiz, 370
13   F. Supp. 3d at 1154 (quoting United States v. Mendoza-Hinojosa, 216 F.3d 1085, 2000 WL
14   429701, at *2 (9th Cir. 2000) (unpublished table case) for the dual proposition that there
15   exists a “distinction between statutes which classify based on alienage and statutes which
16   classify based on criminal actions” and that “imposing different rules on immigrants versus
17   citizens does not in itself create a suspect classification”).
18           Moreover, the Supreme Court has recognized that Congressional acts regarding
19   immigration are “subject only to narrow judicial review.” Fiallo v. Bell, 430 U.S. 787, 792
20   (1977) (citation omitted). In Fiallo, the Supreme Court recognized that “in the exercise of
21   its broad power over immigration and naturalization, ‘Congress regularly makes rules that
22   would be unacceptable if applied to citizens.’” Id. (quoting Mathews v. Diaz, 426 U.S. 67,
23   80 (1976)). Even if the Streamline process has a disparate impact on aliens, therefore, it
24   would not be subject to strict scrutiny. See also United States v. Barajas-Guillen, 632 F.2d
25   749, (9th Cir. 1980) (“[C]lassifications among aliens made pursuant to the immigration
26
27
28   1
         Chavez-Diaz is currently on appeal before the Ninth Circuit, Case No. 18-50391.

                                                    5
                                                                            3:19-mj-23139-AHG-DMS
 1   laws need only be supported by some rational basis to fulfill equal protection guarantees.”).
 2           Applying the proper standard, the Court finds that the Streamline process readily
 3   meets the rational basis test. Although the Equal Protection Clause requires all similarly
 4   situated persons to be treated alike, “so too, ‘the Constitution does not require things which
 5   are different in fact or opinion to be treated in law as though they were the same.’” Plyler
 6   v. Doe, 457 U.S. 202, 216 (1982) (internal alteration and citation omitted). “Undocumented
 7   aliens cannot be treated as a suspect class because their presence in this country in violation
 8   of federal law is not a ‘constitutional irrelevancy.’” Id. at 223. In analyzing whether the
 9   Government’s processing of § 1325 defendants through the Streamline process rather than
10   CVB survives rational basis review, the question is whether “the classification at issue
11   bears some fair relationship to a legitimate public purpose.” Hoffman v. United States, 767
12   F.2d 1431, 1436 (9th Cir. 1985) (quoting Plyler, 457 U.S. at 216). The Court finds that it
13   does.
14           In finding the test met, the Court here adopts Judge Battaglia’s detailed explanation
15   and persuasive reasoning on the same question in Chavez-Diaz, 2018 WL 9543024, at
16   *1–4. In addition, the Court notes that requiring the Government to process
17   § 1325 defendants through the CVB would likely prove unworkable given the nature of the
18   charge: unlawful entry into the United States by an alien. As Defendant notes, CVB
19   defendants are not taken into custody. They are allowed to continue living in the United
20   States without restriction, and typically given the option to either pay a fine or appear at a
21   hearing. That would not be a manageable way to address a population of defendants whose
22   alleged offense is entering the United States without authorization.
23           Addressing the reason just explained, at the hearing on the present motion,
24   Defendant argued that excluding § 1325 defendants from the CVB process on that basis
25   violates the presumption of innocence that is a hallmark of our criminal justice system.
26   According to Defendant, once the Government charges a person with a violation of § 1325,
27   the Government must presume that person is not an alien, since alienage is an element of a
28   § 1325 offense. Therefore, Defendant reasons, the Government has no basis for prosecuting

                                                    6
                                                                               3:19-mj-23139-AHG-DMS
 1   Defendant outside the CVB system unless the Government has improperly presumed
 2   Defendant’s guilt of at least one element of the § 1325 offense—i.e., that she is an alien.
 3   However, this argument improperly applies the presumption of innocence to pretrial
 4   detention or processing. The presumption of innocence “is a doctrine that allocates the
 5   burden of proof in criminal trials . . . .” Bell v. Wolfish, 441 U.S. 520, 533 (1979). “[I]t has
 6   no application to a determination of the rights of a pretrial detainee during confinement
 7   before his trial has even begun.” Id. The Government’s decision not to route § 1325
 8   defendants through CVB—which ensures that § 1325 defendants have a prompt initial
 9   appearance, appointment of counsel, and individualized determination regarding detention
10   under the Bail Reform Act—serves a regulatory purpose that is consistent with the
11   Constitution and the Federal Rules of Criminal Procedure. See United States v. Salerno,
12   481 U.S. 739, 748 (1987) (rejecting a similar constitutional challenge to pretrial detention
13   pursuant to the Bail Reform Act because such detention “is regulatory in nature, and does
14   not constitute punishment before trial in violation of the Due Process Clause”); Fed. R.
15   Crim. P. 5; Fed. R. Crim. P. 58(b).
16         Indeed, in its Response in opposition to the present Motion, the Government’s
17   proffered reasons for finding Defendant’s § 1325 offense unsuitable for disposition through
18   the CVB include: (1) The CVB is “a national center charged with processing violation
19   notices (tickets) issued and payments received for petty offenses committed on federal
20   property[,]” and thus a criminal misdemeanor offense under Title 8 of the United States
21   Code is not the type of offense for which the CVB calendar was designed, ECF No. 24 at
22   4 (quoting Central Violations Bureau, www.cvb.uscourts.gov), and (2) Since Defendant
23   was arrested for her alleged offense rather than being given a violation notice, Rule 5 of
24   the Federal Rules of Criminal Procedure entitled Defendant to be taken “without
25   unnecessary delay” before a magistrate judge following her arrest, making it impossible to
26   route her case to the CVB for processing. Id. at 5; Fed. R. Crim. P. 5(a)(1)(A). Both of
27   these reasons for processing § 1325 defendants differently than other defendants accused
28   of federal “petty offenses” satisfy the rational basis standard of review.

                                                    7
                                                                                3:19-mj-23139-AHG-DMS
 1         In her Motion, Defendant preemptively anticipates and rejects as a possible reason
 2   that the Government may prosecute § 1325 defendants outside of CVB due to concern that
 3   they are less likely to show up for court. See ECF No. 23-1 at 4. Defendant provides an
 4   exhibit purportedly demonstrating that § 1325 defendants are 8.6 percent more likely to
 5   show up for court than CVB defendants. Id.; ECF No. 23, Ex. H. However, Defendant’s
 6   comparison of non-appearances at court hearings by § 1325 defendants and CVB
 7   defendants is inapt. The rate of non-appearance by § 1325 defendants only reflects those
 8   § 1325 defendants who have secured pretrial release through bail or other conditions. In
 9   each of those defendant’s cases, a magistrate judge has reviewed their individual
10   circumstances and determined under the Bail Reform Act that conditions of pretrial release
11   can be set to mitigate any flight risk. Nonetheless, a significant percentage of those
12   defendants charged under § 1325 do not appear. The non-appearance rate of that subset of
13   § 1325 defendants does not reflect, nor does it predict, what the non-appearance rate would
14   be if all 1325 defendants were released pretrial and without restrictions, as is the case for
15   CVB defendants. Moreover, as discussed above, the Government offers reasons other than
16   the risk of non-appearance for prosecuting § 1325 defendants outside of CVB, and those
17   reasons meet rational basis review on their own.
18         Defendant also argues that the Streamline process violates the Equal Protection
19   Clause because it is motivated by invidious racial discrimination, as evidenced by various
20   statements made by President Donald Trump. Because prosecution of § 1325 defendants
21   relates to the entry of foreign nationals, however, the Court’s review with respect to
22   President Trump’s statements is limited to whether the Streamline process is otherwise
23   “facially legitimate and bona fide.” Trump v. Hawaii, ___ U.S. ___, 138 S. Ct. 2392, 2420
24   (2018). This standard is also met for the reasons discussed at length in Chavez-Diaz. 2018
25   WL 9543024, at *1-4. Defendant also acknowledged at the hearing on this motion that
26   similar Streamline processes were already in effect in border districts in Arizona and Texas
27   prior to President Trump’s election, negating any suggestion that the Streamline process is
28   based on President Trump’s statements.

                                                   8
                                                                             3:19-mj-23139-AHG-DMS
 1         Therefore, the Court denies the Defendant’s motion to dismiss based on the Equal
 2   Protection Clause.
 3                     2.     Selective Prosecution and Selective Enforcement
 4         Defendant next argues that the charge against her should be dismissed because the
 5   Government is selectively prosecuting § 1325 defendants through the Streamline process,
 6   rather than through the CVB process. “A selective-prosecution claim is not a defense on
 7   the merits to the criminal charge itself, but an independent assertion that the prosecutor has
 8   brought the charge for reasons forbidden by the Constitution.” United States v. Armstrong,
 9   517 U.S. 456, 463 (1996). The standard for proving a claim of selective prosecution is
10   demanding. Id. The executive branch, through the Attorney General and United States
11   Attorneys, has wide discretion in enforcing criminal laws. Id. at 464. As long as there is
12   probable cause to support a prosecution, “whether or not to prosecute, and what charge to
13   file or bring before a grand jury,” falls squarely within the prosecutor’s discretion. Id.; see
14   also United States v. Batchelder, 442 U.S. 114, 124 (1979) (“Whether to prosecute and
15   what charge to file or bring before a grand jury are decisions that generally rest in the
16   prosecutor’s discretion”).
17         Defendant does not argue that the fact she was charged under § 1325 reflects
18   selective prosecution. Instead, she argues that the manner in which her charge was
19   processed reflects selective prosecution. It is not clear that the manner of processing, rather
20   than the fact of prosecution, can be the basis of a claim for selective prosecution.
21   Nonetheless, Defendant has not produced any evidence that the § 1325 prosecutions of any
22   similarly situated individuals were processed using any method other than Streamline.
23   Defendant argues that CVB defendants are “similarly situated” because they are charged
24   with “equivalent crimes.” However, these defendants are not similarly situated merely
25   because their offenses carry comparable punishments. As discussed above, alienage is an
26   element of the statute itself, and the statute passes constitutional muster due to Congress’
27   “broad power over immigration and naturalization.” Fiallo, 430 U.S. at 792. To the extent
28   Defendant challenges the Streamline process based on a claim of race discrimination, the

                                                    9
                                                                               3:19-mj-23139-AHG-DMS
 1   Court also rejects that argument. See ECF No. 23-1 at 10 (“[T]he U.S. Attorney’s office in
 2   the Southern District of California prosecutes people who are of a different alienage,
 3   national origin, and race in a separate system than ‘similarly situated individuals’ charged
 4   with equivalent crimes”). To state a case for selective prosecution in a case alleging racial
 5   discrimination, “[t]he claimant must show that similarly situated individuals of a different
 6   race were not prosecuted.” Armstrong, 517 U.S. at 465. Defendant offers no evidence here
 7   that the Government has declined to bring § 1325 charges against similarly situated persons
 8   who are of a different race than Defendant—that is, aliens who have entered or attempted
 9   to enter the United States outside of an authorized port of entry—or that the Government
10   has prosecuted such defendants through CVB instead.
11         Defendant’s claim that the charge should be dismissed because of selective
12   enforcement also fails. A selective enforcement claim focuses on the investigatory
13   decisions of government agencies, such as the United States Customs and Border Patrol.
14   United States v. Sellers, 906 F.3d 848, 853 (2018). Although investigatory decisions of
15   agencies are not entitled to the same deference as prosecutorial decisions by the Attorney
16   General or United States Attorneys, id., Defendant’s selective enforcement claim relates
17   solely to how the charge brought against her by the United States Attorney’s office was
18   processed. Defendant’s claim is not related to any investigatory activity by the Border
19   Patrol or any other federal agency preceding the charge.
20         The Court denies Defendant’s motion to dismiss based on selective prosecution and
21   selective enforcement.
22                     3.     Violation of Due Process
23         Third, Defendant argues that the charge against her should be dismissed because the
24   Government’s prosecution of her under the Streamline process violates her rights to
25   substantive and procedural due process under the Fifth Amendment of the United States
26   Constitution.
27         Government action deprives an individual of substantive due process when it
28   “shocks the conscience,” or “interferes with rights ‘implicit in the concept of ordered

                                                  10
                                                                             3:19-mj-23139-AHG-DMS
 1   liberty.’” Salerno, 81 U.S. at 747 (quoting Palko v. Connecticut, 302 U.S. 319, 325-36
 2   (1937)). Defendant contends that her right to substantive due process was violated because
 3   the Government used the Streamline process, rather than CVB, to prosecute her. However,
 4   Defendant does not provide any facts specific to her prosecution to support the argument
 5   that any aspect of her arrest, detention, or prosecution shocks the conscience or interferes
 6   with rights implicit in the concept of ordered liberty. Although Defendant cites some news
 7   stories describing conditions in various Border Patrol facilities, Defendant does not claim
 8   that she was detained in any of those facilities, or make any specific claims (other than a
 9   vague and conclusory statement that she “suffered through similar conditions”) regarding
10   the conditions that existed during her detention in a Border Patrol facility, which lasted less
11   than 48 hours.
12         Further, Defendant has offered no evidence that application of the Streamline
13   process to Defendant, rather than the CVB process, shocks the conscience. Her arrest and
14   detention were supported by a showing of probable cause, which was reviewed and
15   approved by a magistrate judge. Following her detention, she was brought to the federal
16   building, where she met with an attorney. A magistrate judge appointed counsel to
17   represent her and issued a Pretrial Release Order. ECF No. 5. A district judge heard her
18   appeal of that Pretrial Release Order, and modified it to allow her a broader range of travel
19   during her release. ECF No. 16. None of these procedures shocks the conscience.
20         Defendant’s claim that her right to procedural due process was violated by the
21   Streamline process also fails. A procedural due process analysis considers three factors:
22   (1) the “private interest that will be affected by the official action;” (2) “the risk of an
23   erroneous deprivation of such interest through the procedures used, and the probable value,
24   if any, of additional or substitute procedural safeguards;” and (3) “the Government’s
25   interest, including the function involved and the fiscal and administrative burdens that the
26   additional or substitute procedural requirement would entail.” Mathews v. Eldridge, 424
27   U.S. 319, 335 (1976).
28         Once again, without more specific information concerning Defendant’s arrest and

                                                   11
                                                                               3:19-mj-23139-AHG-DMS
 1   detention, the Court cannot take at face value Defendant’s contention that the individual
 2   interest at stake is “substantial” due to the “traumatizing experience of being held in
 3   custody in substandard conditions[.]” ECF No. 23-1 at 12. To be sure, the liberty interest
 4   that is implicated when an individual is detained by the Government is substantial. But that
 5   interest must be weighed against the Government’s interest, and as discussed above, the
 6   Government has put forth substantial reasons why processing § 1325 defendants through
 7   the substitute process of the CVB would not be practicable. Further, the procedures that
 8   have been put into place through the Streamline process adequately protect against the risk
 9   of an erroneous deprivation of that interest. Those procedures include a probable cause
10   review to support detention, appointment of counsel, and consideration of pretrial release
11   conditions under the Bail Reform Act. Therefore, Defendant’s procedural due process
12   claim does not establish a constitutional violation under the Mathews balancing test.
13         Therefore, the Court denies the Defendant’s motion to dismiss based on the Due
14   Process Clause.
15                     4.     Violation of the Non-Delegation Doctrine
16         Defendant next argues that the § 1325 charge against her should be dismissed under
17   the non-delegation doctrine because Congress delegated its core legislative functions to the
18   Executive Branch by allowing “immigration officers” to determine the times and places
19   when an alien can lawfully enter the United States. The non-delegation doctrine generally
20   forbids Congress from transferring “powers which are strictly and exclusively legislative”
21   to other branches of government. Gundy v. United States, 139 S. Ct. 2116, 2123 (2019)
22   (citation omitted). Defendant claims that immigration officials have “boundless discretion”
23   to designate times and places for entry, and that the statute does not provide any intelligible
24   principle to guide this discretion. ECF No. 23-1 at 18.
25         In United States v. Nunez-Soberanis, No. 18cr4781-MDD, 2019 WL 4141265 (S.D.
26   Cal. Aug. 30, 2019), another court in this district rejected the very same argument,
27   reasoning as follows:
28         Defendant attempts to read into the statute a broader delegation than actually

                                                   12
                                                                               3:19-mj-23139-AHG-DMS
 1         occurred by arguing that any individual immigration official can designate
           any piece of land as a place for entry. Not so. Congress requires that aliens
 2
           seeking lawful entrance to the United States do so at a port of entry. See United
 3         States v. Corrales-Vasquez, 931 F.3d 944, 946 (9th Cir. 2019); United States
           v. Aldana, 878 F.3d 877, 882 (9th Cir. 2017). Ports of entry can only be
 4
           designated or de-designated by the Secretary of Homeland Security subject to
 5         the Administrative Procedures Act. See 8 CFR § 100.4(a). Ports of entry also
           necessarily include facilities, staffed by immigration officials that are set up
 6
           to accept applications for admission. Aldana, 878 F.3d at 882. To interpret
 7         Section 1325(a) to permit a border patrol agent to designate a portion of the
           border fence “on a whim” is in direct conflict with Congress’s clear statutory
 8
           scheme.
 9
     Id. at *2. This Court agrees. Contrary to Defendant’s argument, § 1325’s delegation to
10
     immigration officers to designate time and place of lawful entry is not “boundless” but is
11
     instead significantly constrained.
12
           Congress’s delegation of the duty to designate the time and place for lawful entry of
13
     aliens also does not expand the scope of criminal liability under § 1325. Opening or closing
14
     ports of entry does not change the conduct that leads to criminal liability under § 1325.
15
     Closing ports or restricting hours of operation may make it more cumbersome for aliens to
16
     enter legally, but it does not create new or different criminal liability.
17
           Therefore, the Court denies Defendant’s motion to dismiss based on the non-
18
     delegation doctrine.
19
                       5.     Vagueness
20
           Fifth, Defendant argues the charge against her should be dismissed because
21
     8 U.S.C. § 1325 is void for vagueness. A statute can be impermissibly vague in either of
22
     two circumstances: (1) the statute “fails to provide people of ordinary intelligence a
23
     reasonable opportunity to understand what conduct it prohibits;” or (2) the statute
24
     “authorizes or even encourages arbitrary and discriminatory enforcement.” Hill v.
25
     Colorado, 530 U.S. 703, 732 (2000). Defendant argues that § 1325 is impermissibly vague
26
     because it permits immigration officers “unbounded” discretion to decide what places to
27
     designate for lawful entry. As discussed above, this is not correct. Individual Border Patrol
28

                                                    13
                                                                                  3:19-mj-23139-AHG-DMS
 1   agents cannot designate ports of entry on a “whim.” Section 1325 clearly delineates the
 2   conduct that it prescribes, and is not impermissibly vague.
 3         Therefore, the Court denies Defendant’s motion to dismiss based on vagueness.
 4                     6.    Failure to Allege All Elements of Section 1325
 5         Lastly, Defendant argues that the charge should be dismissed because the
 6   Government failed to allege two elements of § 1325 in the charging document, namely:
 7   (1) that Defendant attempted to enter the United States with the purpose, i.e., conscious
 8   desire, to enter the United States at a non-designated time and place; and (2) that Defendant
 9   knew she was an alien when she attempted to enter the United States. At oral argument,
10   the Government stated it would file a Superseding Information adding allegations that the
11   Defendant attempted to enter the United States at a non-designated time and place. There
12   is, therefore, no remaining dispute as to that element.
13         With respect to the second element, the Court disagrees that knowledge of alienage
14   is an element of a charge under § 1325. Defendant relies in part on Rehaif v. United States,
15   139 S. Ct. 2191 (2019) to make this argument. Rehaif, however, is distinguishable. In
16   Rehaif, the Supreme Court held that a defendant can be convicted of possession of a firearm
17   by an alien who is illegally or unlawfully present in the United States under
18   18 U.S.C. § 922(g) only if the Government shows that the defendant knew of his illegal or
19   unlawful immigration status. Rehaif, 139 S. Ct. 2196. The Court’s interpretation of
20   § 922(g)   was    governed    by    the   overall   statutory   scheme,     which     includes
21   18 U.S.C. § 924(a)(2). Section 924(a)(2) expressly provides for punishment of a defendant
22   who “knowingly violates” § 922(g). There is no similar express requirement in
23   8 U.S.C. § 1325, however, that a violation be “knowing.”
24         Rehaif does address the general standard for interpreting the mens rea requirement
25   for an element of a criminal statute. Id. at 2195. The “longstanding presumption” is that
26   “Congress intends to require a defendant to possess a culpable mental state regarding ‘each
27   of the statutory elements that criminalize otherwise innocent conduct.’” Id. (quoting United
28   States v. X-Citement Video, Inc., 513 U.S. 64, 74 (1994)). However, unlike the statute at

                                                  14
                                                                               3:19-mj-23139-AHG-DMS
 1   issue in Rehaif, the element of alienage in a § 1325 charge does not criminalize “otherwise
 2   innocent conduct.” See Nunez-Soberanis, 2019 WL 4141265, at *6. The conduct that
 3   § 1325 criminalizes is attempting to cross the border outside the port of entry, free from
 4   official restraint. See, e.g., United States v. Argueta-Rosales, 819 F.3d 1149, 1151 (9th Cir.
 5   2016); United States v. Lombero-Valdovinos, 429 F.3d 927, 929 (9th Cir. 2005). Any
 6   person, whether a United States citizen or an alien, who engages in such conduct violates
 7   the laws of the United States. Nunez-Soberanis, 2019 WL 4141265, at *6 (citing
 8   19 U.S.C. § 1459(a)). Therefore, the Government does not need to prove that a defendant
 9   knew he or she was an alien to obtain a conviction for violating 8 U.S.C. § 1325(a)(1).
10         Defendant also argues that a defendant who believes he or she is a United States
11   citizen at the time of the alleged offense cannot be found guilty of a violation of
12   8 U.S.C. § 1325(a)(1) because “‘a defendant should be treated in accordance with the facts
13   as he supposed them to be,’ not as they actually are.” ECF No. 23-1, at 24 (quoting United
14   States v. Quijada, 588 F.2d 1253, 1255 (9th Cir. 1978)). Quijada does not stretch as far as
15   Defendant would like. The issue in Quijada was whether the defendant, who had the intent
16   to distribute cocaine, could avoid conviction because the substance he distributed was not
17   in fact cocaine. Id. at 1255. A defendant can be convicted of attempted illegal entry under
18   § 1325 if he or she has the specific intent to enter the country free from official restraint.
19   United States v. Lombera-Valdovinos, 429 F.3d 927, 929 (2005). Quijada cannot be
20   plausibly read to hold that a defendant could avoid conviction under § 1325 if he or she
21   had the specific intent to enter the country free from official restraint, merely because the
22   defendant had a mistaken belief that he or she was not an alien at the time of the offense.
23         The Court denies Defendant’s motion to dismiss based on failure to allege all
24   elements of § 1325.
25         In sum, the Court rejects all of Defendant’s arguments underlying her Motion to
26   Dismiss the Complaint.
27
28

                                                   15
                                                                              3:19-mj-23139-AHG-DMS
 1             B. MOTION FOR             PRESERVATION             AND      PRODUCTION           OF
                  DISCOVERY
 2
 3         Next, Defendant moves the Court for an order to compel the Government to produce
 4   certain categories of discovery. On December 20, 2019, the Court granted in part the
 5   Government’s ex parte Application concerning some of the information at issue in
 6   Defendant’s motion to compel. ECF No. 29. Thus, the only category of discovery that
 7   remains outstanding is discovery regarding any involvement by the United States military
 8   in Defendant’s arrest.
 9         The Government denies that the military participated in Defendant’s arrest, but
10   objects to any discovery as to whether the United States military placed the ground sensors
11   that were activated and led to Defendant’s arrest. The Government argues that this
12   information is not relevant because the person who placed the ground sensor was not
13   “involved in” Defendant’s arrest, and that a qualified privilege applies regarding the
14   placement of the ground sensor.
15         The Court agrees with the Government. In United States v. Klimavicius-Viloria, 144
16   F.3d 1249 (9th Cir. 1998), the Ninth Circuit held that the Posse Comitatus Act and
17   regulations are not violated by any military involvement in an arrest. There, Navy
18   personnel boarded a ship that was being investigated for transportation of narcotics and
19   provided support to law enforcement who were handling the investigation. The Navy
20   personnel helped stabilize the ship, showed the Coast Guard how to use the equipment on
21   board, helped transfer the defendants, supervised the defendants, and towed the ship to the
22   United States. Id. at 1259. The Navy personnel did not participate in searching the ship, or
23   the arrest or interrogation of her crew. Id. The court found that this assistance was “properly
24   indirect” and did not violate the Posse Comitatus Act. Id. Applying the same reasoning,
25   the Court finds that even if the United States military had some role in placing the ground
26   sensors, that would be at most indirect assistance that is too tenuous to violate the Posse
27   Comitatus Act.
28         The Court further finds that the motion should be denied because this information

                                                   16
                                                                               3:19-mj-23139-AHG-DMS
 1   would fall within the qualified government privilege not to disclose investigative
 2   techniques. See United States v. Roviaro, 353 U.S. 53, 60 (1957); United States v. Van
 3   Horn, 789 F.2d 1492, 1508 (11th Cir. 1986) (holding that the qualified privilege applies to
 4   “the nature and location of electronic surveillance equipment.”).
 5             C. MOTION TO SUPPRESS
 6         The Court DEFERS ruling on Defendant’s motion to suppress her statements. The
 7   Court will hear further argument and rule on Defendant’s motion to suppress at the date of
 8   trial, when it is clear which statements the Government intends to offer.
 9             D. MOTION FOR LEAVE TO FILE FURTHER MOTIONS
10         Finally, Defendant moves for leave to file further motions. Defendant’s request is
11   general, referring to no specific motion Defendant anticipates filing. See ECF No. 23-1 at
12   36. The Court is unaware of any authority that would limit Defendant’s right to file further
13   motions in this case, and the Government does not oppose the request. Therefore, the Court
14   GRANTS the motion for leave to file further motions.
15      III.   CONCLUSION
16         For the reasons sets forth above, the Court DENIES IN PART, GRANTS IN
17   PART, and DEFERS IN PART Defendant’s Consolidated Motion (ECF No. 23).
18   Specifically, the Court (1) DENIES Defendant’s Motion to Dismiss the Complaint;
19   (2) DENIES Defendant’s Motion to Compel Discovery, except to the extent that such
20   Motion was previously granted by way of the Court’s ruling on the Government’s ex parte
21   Application (ECF No. 29); (3) DEFERS ruling on Defendant’s motion to suppress
22   statements; and (4) GRANTS Defendant leave to file further motions.
23         IT IS SO ORDERED.
24   Dated: January 7, 2020
25
26
27
28

                                                  17
                                                                            3:19-mj-23139-AHG-DMS
